Case 1:19-cr-00016-JPJ-PMS Document 313 Filed 02/12/20 Page1of1 Pageid#: 2733

 

  

 

 

 

A0435 ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
(Rev. 04/18; WDVA Rev. 11/19)
TRANSCRIPT ORDER FORM
Please Read Instructions on Page 2. Be
SEQUESTOR! NAME TELEPHONE NUMBER

   

i Ty i cit

(540) 224-8035

 

 

 

 

Paul G. Beers
DATE OF REQUEST EMAIL ADDRESS (Transcript will be emailed to this address.)
February 12, 2020 pbeers@glennfeldmann.com
MAILING ADDRESS CITY, STATE, ZIP CODE

Roanoke, Virginia 24001-2887

 

 

P.O. Box 2887
22. “PRANSC(

  

NAME OF COURT REPORTER Donna Prather, OCR

 

QR CHECK HERE [| IF HEARING WAS RECORDED BY FTR

 

 

‘CASE NUMBER ~ CASE NAME JUDGE’S NAME
1:18CR00016 United States v. Indivior, Inc., et al. Judge Jones

DATE(S) OF TYPE OF PROCEEDING(S) LOCATION OF PROCEEDING
PROCEEDING(S)

2/14/2020 Motion hearing Abingdon

 

 

 

REQUEST IS FOR: (Select one) lv] FULL PROCEEDING OR |_| SPECIFIC PORTION(S) (Must specify below)

SPECIFIC PORTION(S) REQUESTED (Jf applicable):

 

  
 

f At "7 Yi +]
See Page? fordescniptionso ce turnaround:cated

 

 

 

 

Ordinary (30-Day) | Daily
[]14-Day [| Hourly
[ _]Expedited (7-Day) [| RealTime

 
 

 

    

SIGNATURE

/s/ Paul G. Beers

 

 

February 12, 2020

 

If you have any questions, please contact the court reporter coordinator at (540) 857-5152
or by email to CRC@vawd,uscourts.gov.

Transcript Fee Rates can be found on our website under Standing Orders at:

NOTE: Form must be flattened prior to electronically filing in CM/ECF so that all fillable fields can
no longer be modified.
